PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/695,656
Filing Date: 26 Nov 2019
Appellant(s): Apple Inc.



__________________
Benjan Hafezzadeh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.
(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated December 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) RESPONSE TO ARGUMENT
1.	THE APPEAL BRIEF FAILS TO PROVIDE THE EVIDENCE OR REASONING NECESSARY TO REBUT THE PRIMA FACIE CASE OF OBVIOUSNESS FOR CLAIMS 1, 11, AND 16.
Claims 1, 6–11, 14–16, 19, and 20 recite Robertson’s known user interface, substituting Robertson’s known display of files with Henderson II’s known display of windows. The prior art taught each and every element of the claims prior to their invention, and contained explicit motivation for combining those elements. The rejection under pre-AIA  35 U.S.C. § 103(a) is appropriate, and should therefore be sustained. 
I.	ROBERTSON AND HENDERSON II TEACH EACH AND EVERY ELEMENT OF CLAIMS 1, 11, AND 16.
Claim 1 and Robertson both display representations of spaces, including a representation of a first space. Robertson uses the word “cluster” to refer to its representations of spaces, and Robertson likewise displays clusters 310–316, including a display of a first cluster 312. The Final Office Action explains why Robertson’s clusters are “representations of” their corresponding sets of data on page 6 (paragraph 23).
A careful reader will observe that Appellant’s first argument (App. Br. 10 (second paragraph)) (hereafter “First Argument”) skips over this finding, and instead, quotes a single sentence from the Final Office Action out of context to make the Final Office Action look as though it mischaracterized the claimed representation of the first space—even though the Final Office Action does not rely on such a finding. Specifically, Appellant erroneously says that the Office “mischaracterizes the pending claims” by treating the claimed “representation of” the first space as the first space itself. (App. Br. 10). There are several problems with this argument.
First, it is not a truthful argument—that is, the Final Office Action never made the mapping or claim construction that Appellant would like the Board to think was made. In reality, the Final Office Action maps the claimed “representations of” spaces to Robertson’s respective clusters, and not merely the spaces themselves. This can be seen, for example, at paragraph 23 of the Final Office Action, where the Examiner mapped the entire “representation of the first space” to Robertson’s cluster 312. Other parts of the Office Action are consistent with this finding, too. For instance, the rejection of dependent claim 8 explicitly maps the “representations of” spaces to Robertson’s clusters (see Final Act. 13 ¶ 57), and the rejection of claim 1 makes a similar finding with respect to the representation of the second space. (See Final Act. 6 ¶ 25). The Final Office Action indeed contains the sentence “[t]he claimed first space corresponds to cluster 312,” but the sincere reading of this sentence together with the rest of the rejection is that it is referring to the display of the first space, rather than the underlying software data structure of the first space. 
Second, Appellant’s claim interpretation in the First Argument directly contradicts the specification, and therefore, is not a valid interpretation. This is because the concept of the underlying spaces being distinct from “representations of” each space is a fictional concept added by the prosecuting attorney in the October 23, 2020 amendment, long after the effective filing date of this application. The originally-filed specification never contemplated the spaces and their representations being distinguishable:
[0057] FIG. 5 depicts a screenshot of a computer display showing a space being rearranged. The figure shows an example of using a space edit mode to move the first space 304 depicted in FIG. 3 to a new position. In this example, the first space 304 is being moved from the top-left position of the space group to the bottom-right position. 

[0058] . . . For example, the user can signal his or her intention to move a space via a menu, an icon, a popup menu, a mouse gesture, a hot-key, etc. The space to be moved can be selected, in some implementations, via mouse clicks or gestures, combinations of button presses such as tabs or arrows, or combinations thereof. . . . . 

[0059] When a space is moved to a new position the space presentation engine 210 determines whether that position is already occupied by another space. If so, that other space can be relocated to make room for the moved space. 
(Spec. ¶¶ 57–59).
Appellant cannot have it both ways: either representations of spaces are indistinguishable from the spaces themselves (and therefore obvious over Robertson), or the representations of spaces are distinguishable from the underlying spaces (and therefore all of the claims recite new matter). It seems these two concepts only became distinguishable after Appellant was presented with prior art that falls within the scope of the claimed invention.
Third, even if the First Argument were taken as true, the rejection would still be correct. Even if we pretend that the Office mischaracterized the “representation of” the first space as the first space itself, Robertson still does exactly what the claim says: it displays cluster 312 on the screen (Robertson FIG. 7). FIG. 7 does not actually show cluster 312 per se, rather, it is showing “a graphical representation of a three-dimensional surface 302” with each of the clusters represented thereon. Robertson col. 13 ll. 15–20. In other words, Robertson’s display of cluster 312 is not a cluster, rather, at some point, the display screen is necessarily displaying a representation of the cluster 312. The Appeal Brief never deals with this problem because Appellant is arguing semantics rather than substance.
Finally, when taken to its logical conclusion, the First Argument is urging the Board treat the entire contested limitation as printed matter. That is, according to Appellant, the so-called “error” made by the Office is that Appellant did not claim a first space, but rather, only a mere “representation of” a space. Under the printed matter doctrine, when the only difference between the prior art and the claimed invention is the non-functional content of a message or its meaning, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential).
Here, Appellant repeatedly urges the Board that whatever their invention displays, the underlying meaning of that display—its “representation”—is different from the prior art. Under those circumstances the printed matter doctrine holds that the content of the printed matter does not distinguish the claimed invention from the prior art.
To be clear, the rejection of claim 1 does not rely on the printed matter doctrine to show obviousness, because Robertson in fact teaches the representation of the first space as claimed. Nevertheless, since the First Argument relies heavily on the first space being merely “a representation,” Appellant must accept the consequences of merely claiming a “representation” of something, rather than the thing itself.
Appellant’s second argument, that Robertson fails to disclose the windows taught by Henderson II, (App. Br. 10) is non-responsive to the obviousness rejection on appeal. Here, Appellant contends that Robertson’s clusters are not the same as the claimed representations of spaces because the graphical objects in Robertson’s clusters merely represent data or files (instead of the claimed windows). But the rejection is not based on Roberson in isolation, it is based on the combined teachings of Robertson with Henderson II. One cannot show nonobviousness by attacking references individually when the rejection is based on a combination of references. In re Keller, 642 F.2d 413, 425 (CCPA 1981). More specifically, the rejection is in view of the claims reciting nothing more than Robertson’s known user interface, with Robertson’s known display of files substituted with Henderson II’s known display of windows. If each reference disclosed all the recited features, the rejection would have been based on anticipation, and attacking Robertson for its lack of what was already known from Henderson II misses the entire point of the obviousness rejection.
Appellant’s third argument that Henderson II is not cited for the aforementioned features (App. Br. 10) is clearly false, because Henderson II is explicitly cited for those features on page 9 of the Final Office Action. 
Finally, much like Appellant, the Examiner likewise notes that each of the above responses apply with equal force to “a representation of a second space,” as recited in claims 1, 11, and 16. (Cf. App. Br. 11).
II.	THE APPEAL BRIEF FAILS TO REBUT THE OBJECTIVE EVIDENCE OF MOTIVATION IN THE FINAL OFFICE ACTION, AND FAILS TO FULLY EXPLAIN OR SUPPORT ITS COMBINABILITY ARGUMENT.
The claimed invention is a replica of Robertson’s known user interface, with Robertson’s known display of files substituted for Henderson II’s known display of windows. Moreover, there is explicit, uncontested evidence on the Record as to why Henderson II explicitly motivated those of ordinary skill in the art to make such a substitution. (Final Act. 10 ¶ 37) (citing Henderson II 211). 
Appellant’s argument that the proposed combination would require a “significant” modification is nothing more than an unsupported, conclusory attorney opinion. As such, it cannot rebut the prima facie case of obviousness, because Appellant’s lack of evidence fails to shift the preponderance of evidence cited in favor of obviousness.  See In re Schulze, 346 F.2d 600, 602 (CCPA 1965) and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997) (both holding that the arguments of counsel cannot take the place of evidence in the record).
Accordingly, the combination is proper, and the rejection should be sustained.
2.	THE APPEAL BRIEF DOES NOT PROVIDE ANY VALID REASON TO REVERSE THE REJECTION OF CLAIM 2.
Henderson II teaches a plurality of windows organized into a plurality of groups called “Rooms,” and Smith likewise teaches a plurality of windows organized into a plurality of rooms. They both function in exactly the same way, albeit Smith provides additional enhancements to the known technique. 
Given that both references function the same way, Appellant’s argument that Smith changes the principle of Henderson II’s operation (App. Br. 12–13) is perplexing, until one realizes that Appellant gravely misunderstands Henderson II’s discussion of organizing each of its Rooms “around some dominant task.” (App. Br. 12).
Specifically, Appellant erroneously believes (or hopes the Board will erroneously believe) that a “task” in Henderson II refers to computer software. Given this erroneous belief, Appellant incorrectly thinks that Henderson II’s Rooms are limited to a plurality of windows from a single application, and this leads Appellant to its erroneous conclusion that it would be too difficult to upgrade Henderson II’s rooms to support multiple different applications.
However, the entire premise of Appellant’s argument is wrong. In the context of Henderson II, the word “task” only refers to the user’s pure mental concept of each Room having an intended purpose, whereas Henderson II uses the word “tools” to describe the various different software applications that a user needs to complete that mental task. “When there is some task to be done, such as reading mail, writing a paper, or creating a program, the user gathers a number of tools for doing it.” (Henderson II 220) (emphasis added). 
Consequently, to the extent that anything in Henderson II would need to be modified—a contention with which the Examiner does not agree—such a modification would wholly concern thoughts in the mind of a human user of the system, rather than any operation of the actual machine disclosed by Henderson II.
As such, Appellant has not actually shown that combining Smith with Henderson II would change its principle of operation. The rejection should be sustained.

3.	THE REJECTION OF CLAIM 9 IS PROPER BECAUSE THE “SECOND SPACE” IS “ANOTHER SPACE” WITHIN THE MEANING OF THE CLAIMS.
The Appeal Brief erroneously argues that the rejection of claim 9 should be reversed because the Examiner essentially double-mapped the “representation of a second space” in claim 1 and the “representation of another space” in claim 9 to the same cluster 310. However, this argument wholly ignores what the claims actually say, i.e., that the representation of the second space is a representation of another space, because the second space is a space that is “other than” the first space. 
The relevant portions of claims 1 and 9 are reproduced below:

1. A method comprising . . . 
	displaying, on the display, representations of a plurality of spaces in an arrangement of spaces including concurrently displaying: 
	a representation of a first space 
at a first position in the arrangement of spaces
				. . . 
and a representation of a second space at a second position in the arrangement of spaces,

9. The method of claim 1, wherein the input that corresponds to the request to move the representation of the first space includes an input dragging the representation of the first space to a position that is already occupied by a representation of another space.
(Emphasis added). 
The language of claim 9 is plain. Claim 9 requires dragging the representation of the first space to “a representation of another space.” The scope of the term “another space” refers to any space in the plurality of spaces that is “other” than first space. We know this because parent claim 1 explicitly tells us that the plurality of spaces includes at least the representation of the first space and the representation of the second space. The specification The second space, therefore, falls within the scope of “another space” in claim 9.
Likewise, the rejection’s application of prior art to the claim strictly conforms with the claim’s limitations: a user input drags cluster 312 (a representation of the first space) to cluster 310. Cluster 310 is a representation of another space among the plurality of spaces, because it represents a different space than cluster 312, and that different space happens to be the second space. Therefore, Robertson teaches an input dragging the representation of the first space to a position that is already occupied by a representation of another space.
Accordingly, the rejection of claim 9 should be sustained.
4.	APPELLANT FAILS TO RAISE ADDITIONAL ARGUMENTS FOR THE DEPENDENT CLAIMS, THEREFORE, THEIR REJECTIONS SHOULD BE SUSTAINED.
Appellant contends that the rest of the rejections of dependent claims should be reversed based on their arguments for independent claims 1, 11, and 16, (Response 13) but those arguments 
5.	THE NEW MATTER REJECTION OF CLAIM 22 SHOULD BE SUSTAINED.
Claim 22 contains new matter. The Appeal Brief does not rebut the prima facie case of new matter presented in the Final Office Action, and irrespective of the Appeal Brief’s remarks, the specification in fact does not support the subject matter that Appellant is attempting to claim.
The rejection should therefore be sustained.
I.	THE APPEAL BRIEF FAILS TO SUBSTANTIVELY ADDRESS THE 35 U.S.C. § 112 REJECTION.
As a preliminary matter, irrespective of the merits of the new matter rejection, the Examiner notes that the response to the rejection does not substantively address anything in the Final Office Action. Specifically, the rejection of claim 22 explicitly discusses why paragraph 59 fails to support the new matter recited in the claim, but the Appeal Brief merely repeats a quote of the passage without ever addressing the Examiner’s reasoning in the Office Action. Since the rejection cites evidence of new matter while Appellant’s response fails to provide any argument or evidence to rebut the Office’s evidence, there is necessarily a preponderance of evidence in support of new matter, requiring an affirmance of the rejection. 
The Examiner also respectfully submits that since the Appeal Brief fails to address the Final Office Action’s detailed notice of the basis for the rejection, a Reply Brief that attempts to remedy the Appeal Brief’s deficiency would be untimely without a showing of good cause for the delay. See 37 C.F.R. § 41.41(b)(2).
II.	CLAIM 22, IN FACT, RECITES NEW MATTER.
The rejection of claim 22 under 35 U.S.C. § 112 should also be sustained because the claim indeed recites new matter.
Claim 22 attempts—but fails—at claiming an embodiment of the invention described in paragraph 59, whereby dragging the representation of the first space to another space causes all of the spaces to rotate in a manner that leaves room for the dragged first space to be dropped. In contrast, claim 22 says that the movement of the representation of the second space itself includes the rotational motion.

    PNG
    media_image2.png
    1007
    830
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1001
    827
    media_image3.png
    Greyscale
In other words, claim 22 has it backwards: the specification says that there is a clockwise or counter-clockwise movement that includes the movement of the second space, whereas claim 22 says the movement of the second space includes a clockwise or counter-clockwise movement. 
Accordingly, since claim 22 recites the opposite of what the specification actually discloses, the new matter rejection under 35 U.S.C. § 112 should be sustained.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                            
Conferees:

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.